Motion for consolidation and to dispense with printing granted insofar as to dispense with the printing of the records on appeal and the appellants’ and respondents’ points and to permit the appeals to be heard upon separate typewritten or mimeographed records on appeal, without printing the same, and upon separate typewritten or mimeographed appellants’ and respondents’ points, upon condition that the appellants serve one copy of the typewritten or mimeographed records and one copy of the typewritten or mimeographed appellants’ points on the attorney for respondents and files 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellants’ points with this court, the said appeals to be argued or submitted together. In all other respects, the motion is denied. Concur—Breitel, J. P., Valente, McNally, Steuer and Bastow, JJ.